HARALSON, J.
This cause is before us on an application for a rehearing. After further and careful consideration, we feel constrained to grant the application. We refer to and adopt the dissenting opinion of Stone, C. J., delivered in the cause, when it was here on a former appeal (101 Ala. 558), as containing the views we now adopt, and the conclusion reached, in final determination of the cause.
We do not decide any of the other questions raised in the record, but rest our decision alone on the one, on *524which the late Chief Justice based his opinion. It results that the decree of the court below is reversed, and one will be here rendered dismissing the bill.
Reversed and rendered.